Citation Nr: 1724122	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for major depressive disorder with post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), prior to December 4, 2013.

3.  Entitlement to service connection for residuals of head injury.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for bilateral pes planus (claimed as foot condition). 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  November 2008, September 2009 and April 2010, rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing before the RO in February 2011; the transcript is of record.

In December 2014 the Board, in pertinent part, reopened the claim of entitlement to service connection for residuals of a head injury, and remanded it, along with claims for service connection bilateral pes planus and sleep apnea, and the claims for entitlement to an increased rating and a TDIU, for additional development.  

During the pendency of this appeal, by a rating decision in November 2016, the Agency of Original Jurisdiction granted entitlement to a TDIU, effective December 4, 2013.  Although the appellant was granted TDIU effective December 4, 2013, per Rice v. Shinseki, 22 Vet. App. 447 (2009) and AB v Brown, 6 Vet. App. 35 (1993), the Board will consider whether the appellant is entitled to TDIU from April 13, 2009, to December 3, 2013, the period on appeal in this case.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

The issue of entitlement to a service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's major depressive disorder with PTSD has not been shown to be productive of a disability picture that more nearly approximates total occupational and social impairment.

2.  The evidence is in equipoise as to whether the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation from April 13, 2009, to December 3, 2013.

3.  The most probative evidence of record fails to show that the Veteran currently suffers from residuals of a head injury.

4.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's sleep apnea had onset in service or is otherwise related to any aspect of the Veteran's service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 70 percent for major depressive disorder with PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

2.  Affording the Veteran the benefit of the doubt, the criteria for a TDIU have been met from April 13, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2016).

3.  The criteria for establishing service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 CFR §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in July 2008, May 2009 and October 2009.  The claims were last adjudicated in November 2016. 

Furthermore, concerning the claim for a higher rating, the claim arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, Social Security Administration (SSA) records and VA examination and opinion reports were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Psychiatric Disorder

The Veteran's psychiatric disorder, to include major depressive disorder with PTSD is rated under Diagnostic Codes 9434 which utilizes General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under that Formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2016).

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130  [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

A psychiatric evaluation report in November 2008 noted that the Veteran was on disability.  Although he had attempted returning to work, he was unable to hold a job due to irritability which created conflict with co-workers and supervisors, with whom he would not get along.  Additionally, the Veteran was unable to follow directions.  The Veteran was described as neatly dressed.  His speech was clear an on target.  He was oriented and rational.  There was no evidence of phobias, panic attacks, mania, or hallucinations.  Memory and concentration were fair.  Abstract reasoning and judgment were poor.  The Veteran's affect was not depressed, although he exhibited anhedonia.  The Veteran endorsed suicidal thoughts, but denied any attempts.  

The Veteran underwent a VA mental disorders examination in August 2009.  He reported a history of two to three domestic violence charges with the most recent being in approximately 1997.  He was jailed for these incidents.  The Veteran reported being married once.  He had separated from his spouse 15 years earlier, although they remained married.  He had 3 children from different relationships.  The Veteran had a son whom he talked to every other day, and a daughter whom he talked to a few times a month.  He also had a six year old child with whom he had a relationship.  He had three brothers and one sister.  The Veteran described his family as tight nit, they would see or talk with each other once per month.  He also spent time with friends every week.  When alone, he spent his time watching television.  The Veteran endorsed a history of suicide attempts in 1987 or 1988. Aside from his domestic violence issues, he had been involved in a few fights after discharge from service with no police involvement.  The Veteran had worked in construction work off and on for 20 years.  He was at his last construction job for about one year.  

The Veteran complained of problems sleeping, depression and excessive worry.  He also reported a one week hospitalization in 1995 secondary to being hit in the head and robbed while he lived at a boarding house.  He was described as clean, neatly groomed and appropriately dressed.  His psychomotor activity was unremarkable.  Speech was spontaneous, clear and coherent.  He was cooperative.  Affect was flat and mood was dysphoric.  Memory was normal.  The Veteran exhibited poor concentration.  He was oriented to person and place, but not time.  He couldn't differentiate essential from non-essential detail in his story telling.  There was impaired judgment as he did not understand outcome of his behavior.  Obsessive/ritualistic behavior or homicidal thoughts were not shown.  The Veteran reported hearing a voice in his head that told him crazy stuff about sex and injuring others, which the examiner indicated sounded more like self-talk rather than hallucinations, and therefore the examiner noted no psychosis.  The examiner determined that the Veteran's psychiatric disorder was productive of deficiencies in judgment, thinking, family relations, work, mood or school.  He was assigned a GAF score of 55.  

In March 2010 the Veteran was admitted to the VA substance abuse residential treatment program where he was hospitalized for 27 days.  A mental health inpatient treatment report noted a history of suicide attempt with drug overdose.  He was alert and oriented to time, person, place and situation.  He was cooperative.  His affect was pleasant.  Speech was clear, coherent and goal-oriented, without looseness of associations or flight of ideas.  The Veteran denied suicidal or homicidal ideation or plan.  He denied auditory or visual hallucinations.  His judgment was intact and his memory appeared grossly intact to immediate recent and remote recall.  His GAF was noted as 40.  

Outpatient treatment notes show that in April 2010 the Veteran endorsed auditory hallucinations.  Subsequent treatment notes through 2011 showed the Veteran was alert, oriented and appropriately dressed.  There were no looseness of association, flight of ideas or suicidal ideation.  

At a hearing before a Decision Review Officer in February 2011, the Veteran endorsed suicidal ideation, hostility, depression, episodes of tearfulness and anger.  

Outpatient treatment notes in May 2012 recorded complaints of depression, anger, sleep disturbance, anxiety, suicidal thoughts, and isolation.  The Veteran reported delusions and hallucinations.  The clinician noted that the Veteran was considered disabled.

On VA PTSD examination in December 2012 the Veteran reported depressed mood, anxiety, suspiciousness, recurrent memories, chronic sleep impairment, disturbances of motivation and mood, difficulty falling or staying asleep, irritability, outbursts of anger, hypervigilance, avoidance of stimuli, feelings of detachment or estrangement from others and nightmares.  The examiner noted that the Veteran's psychiatric symptoms were productive of clinically significant distress or impairment in social occupational or other important areas of functioning.  The Veteran experienced difficulty in establishing and maintaining effective work and social relationships.  

The Veteran reported having married once in 1988.  He had been separated from his wife for many years.  He had a history of charges for domestic violence.  He had three children.  The highest level of education attained was high school.  Following service he worked in construction until 2006.  He stated that his psychiatric disorder rendered him unemployable.  The examiner noted that the Veteran's major depressive disorder, recurrent, in remission, and personality disorder, NOS, caused occasional occupational and social impairment.  

VA outpatient treatment notes in December 2013 showed that the Veteran reported being bothered by road rage in the past.  The clinician noted that the Veteran appeared to have a tendency to escalate quickly in situations that were confrontational.  Attempts to stabilize his mood had been difficult, but medications had been recently changed with the goal of ameliorating symptoms.  The Veteran complained of nightmares, hypervigilance, significant anxiety and unstable mood.  He described feeling suicidal upon waking from nightmares.  There were no perceptual disturbances.  Mental status examination revealed that the Veteran was alert and oriented and exhibited fair eye contact.  His mood was labile and affect was flat and anxious.  He appeared to have limited insight and judgement.  The clinician indicated that there were several factors that impaired the Veteran's employability, including his psychiatric symptoms which made him extremely suspicious of others and their intentions towards him.  He was also irritable and unpredictable.  The Veteran was remained anxious in public situations.  

In May 2014 the Veteran was described as alert, oriented and exhibited good eye contact.  His mood was labile with congruent affect.  He  remained anxious and hypervigilant.  His sleep was disturbed.  Although at times he reported a desire to harm others, at this point he did not feel that way.  The clinician noted that the Veteran had limited insight and judgement.  There was no evidence of psychosis.  

On VA mental health examination in May 2014, the Veteran endorsed depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, and inability to establish and maintain effective relationships.  He endorsed mild memory loss such as forgetting names directions or recent events.

The Veteran stated that he married in 1985 and divorced because of a lot of anger issues.  He had two kids ages 26 and 25, with whom he had a good relationship.  He talked to his daughter by phone and saw his son every now and then.  The Veteran reported that had been in a relationship for five or six years, although he spent most of his time alone.  The Veteran related having several close friends with whom he communicated by phone as they resided out of state.  He denied being involved in any community activities.  The Veteran completed the 11th grade and entered the military due to his family's hardships.  After service, the Veteran reported that he worked for a Park Commission for a year or two.  He then worked in construction for about a year.  He also worked as a welder's helper for about a year in the shipping department of a warehouse for several years, and did odd jobs in plumbing and other manual labors.  His last consistent work was from 2005-2006 in construction.  He reported that he was fired multiple times due to his poor anger control, and had not worked since that time due to a combination of physical and mental health problems.  The Veteran reported symptoms frustration, low tolerance, poor attention, concentration and memory problems, and anger management problems, interfered with his ability to work.  The Veteran related a history of  two to three arrests for simple assault (domestic violence) during his marriage.  He denied any legal history since that time.  

Cognitively, the Veteran was alert and oriented times four.  He was dressed in camouflage shirt and jeans with adequate grooming and hygiene.  His thoughts were linear and coherent.  His mood was irritable and affect was blunted.  The Veteran denied suicidal or homicidal ideation or plans.  The Veteran would become very anxious around groups of people, which resulted in anger outbursts.  There was also poor concentration/attention.  Employment would need to focus on one on one interactions or small groups.  The examiner opined that the Veteran's psychiatric disability was productive of occupational and social impairment with reduced reliability and productivity.

Outpatient VA treatment notes in August 2014 recorded complaints of reported relationship problems, poor sleep, irritability and increased interpersonal conflicts.  He was noted to be alert and oriented, and had fair eye contact.  His mood was depressed and affect was flat.  He was casually dressed and his hygiene was adequate.  The clinician noted limited insight and judgement, decreased energy, and poor concentration.  The Veteran denied a desire to harm self or others.  He was not psychotic.  In October 2014 the Veteran walked in for an emergency consult due to problems sleeping, tension, anxiety, feeling overwhelmed, hypervigilance, volatility and irritability.  He also endorsed intrusive irritable thoughts.  The clinician noted that the Veteran was alert, oriented, and had fair eye contact.  His mood was irritable and anxious, and affect was liable.  He was adequately groomed.  His insight and judgment were impaired.  No psychotic symptoms were noted.  

In September 2016, the Veteran's psychiatric symptoms had been exacerbated by a recent car accident.  He complained of feeling tense around other people.  The Veteran endorsed nightmares, hypervigilance and problems handling stressful situations.  Mental status examination showed that he was alert and oriented and had fair eye contact.  His mood was anxious with congruent affect.  He denied a desire to harm self or others.  His insight and judgment were fair.  He denied psychotic symptoms.  The Veteran was described as casually dressed with fair hygiene and grooming. Subsequent treatment records show continued outpatient treatment for his psychiatric symptoms.  

A VA psychologist in October 2016, following a review of the claims file, determined that the Veteran's serious impairment in PTSD symptoms of hypervigilance, feelings of detachment from others, difficulty concentrating, irritability, intense physiological distress at exposure to internal/external cues that symbolize or resemble an aspect of the trauma, were productive of occupational and social impairment in work efficiency and therefore limited his ability to perform occupational tasks and social activities.  Therefore, the Veteran's service-connected PTSD with major depressive disorder at least as likely as not prevented him from securing or following a substantially gainful occupation based on his experience and education, without consideration of his nonservice-connected disorders and advancing age. 

Based on the evidence of record, the Board finds that the criteria for a 100 rating are not met, as the evidence does not reflect total social and occupational impairment.  Total social impairment is not demonstrated as the Veteran reported having maintained a relationship with his children and friends.  He also reported being in a romantic relationship of more than 5 years during the period on appeal, although it appears these relationships were problematic.  Occupationally, the Veteran stopped working in 2006 due, at least in part, to his psychiatric problems.  

The evidence, however, does not reflect gross impairment in communication or thought processes.  The medical evidence shows that other than on two occasions in 2010 and 2012, he denied delusions and hallucinations.  Similarly, although the Veteran endorsed occasional suicidal ideation and thoughts of harming others throughout the period on appeal, along with anger outbursts, the record as a whole does not support a finding that the Veteran is a persistent danger to himself or others.  He consistently denied homicidal ideation plan or intent.  The Veteran was described generally as adequately dressed and groomed.  He was alert and oriented.  His behavior within normal limits.  No psychomotor abnormalities were noted.  Speech was generally within normal limits and communication was good.  Thought process and content were mostly unremarkable, although judgement and insight were impaired.

In sum, although the Veteran had a couple of isolated reports of hallucinations since 2009, isolated reports of suicidal ideation, complaints of memory problems, and described incidents of anger outbursts, the preponderance of the probative evidence is against a finding that the Veteran's psychiatric symptomatology has more nearly approximated total occupational and social impairment for any period of time during the course of the claim such that a schedular 100 percent rating is warranted.  

The Board has considered the Veteran's contentions regarding the severity of his psychiatric disorder; however, the objective clinical findings outweigh the Veteran's subjective assertions as to whether he has total social and occupational impairment due to his psychiatric disorder.  The Veteran's symptoms reflect  moderate to moderately severe difficulty in social, occupational, or school functioning.  As such, the 70 percent rating adequately compensates the Veteran  for his symptomatology.

In absence of evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place, or similar symptomatology of such frequency, duration, or severity, the Board finds that the criteria for a 100 percent rating have not been demonstrated.  There is no evidence of memory loss for names of close relatives, or his own name.  The Veteran has not been found to be disoriented.  The evidence does not show persistent delusions or hallucinations.  The evidence does not show gross inappropriate behavior or gross impairment in communication.  His thought processes have not demonstrated gross impairment.  Therefore, the Board finds   that the evidence does not more nearly approximate the criteria for a rating of 100 percent and a rating greater than 70 percent is denied.  Accordingly, a rating in excess of 70 percent disability rating is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's psychiatric disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

As demonstrated by the evidence of record, the Veteran's PTSD is manifested by depression, anxiety, avoidance of crowds, nightmares, sleep disturbance, intrusive memories, hypervigilance, anger outbursts, irritability, social isolation, memory problems, impaired insight and judgment.  When comparing these symptoms with the symptoms contemplated in the Rating Schedule, the schedular evaluation regarding the Veteran's for major depressive disorder with PTSD is not inadequate.  The rating criteria reasonably describe the Veteran's psychiatric disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Throughout the appeal, the Veteran's service-connected psychiatric disorder has manifested with symptoms that are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.130.  For all mental disorders, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant a particular evaluation; they are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations, and the Board has considered all psychiatric symptomatology reflected in the evidence when considering this appeal.  Moreover, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore do not warrant the conclusion that employment impairment renders the Veteran's disability picture exceptional or unusual.  Here over a ten year period the Veteran was hospitalized once for substance abuse and mental health treatment, thus frequent periods of hospitalization over the course of the appeal have not been shown.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's service-connected disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

2. TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id. 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the Veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16 (b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  

As explained above, where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided certain criteria are met.

The record reflects that entitlement to a total rating based on individual unemployability (TDIU) was granted in a November 2016 rating decision, effective December 4, 2013.  A claim for TDIU, either expressly raised by the appellant or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part and parcel of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Although the appellant was granted TDIU effective December 4, 2013, per Rice v. Shinseki, 22 Vet. App. 447 (2009) and AB v Brown, 6 Vet. App. 35 (1993), the Board will consider whether the appellant is entitled to TDIU from April 13, 2009, to December 3, 2013, the period on appeal in this case.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. 

For the period on appeal, from April 13, 2009, to December 3, 2013, the appellant's service-connected disabilities were major depressive disorder with PTSD, rated as 70 percent disabling, and tinea pedis, rated as noncommpensably disabling, effective February 2011, with a combined disability rating of 70 percent.  Thus, he is eligible for consideration of entitlement to TDIU for the period on appeal.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  

The evidence shows that the Veteran stopped working in 2006.  His occupational background included construction work.  He stated that his highest level of education attained was high school.  

Specific to his service-connected depression with PTSD, in statements in support of the claim for TDIU, the Veteran reported that his psychiatric symptoms rendered him unemployable because he was unable to get along with others at work.  He also related problems with impaired impulse control, irritability, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, inability to concentrate, problems making decisions, impaired memory and inability to follow directions.  The Board finds that the nature and severity of the Veteran's psychiatric symptoms have been consistent throughout the period on appeal. 

A psychiatric evaluation report in November 2008 noted that the Veteran was on disability.  Although he had attempted returning to work, he was unable to hold a job due to irritability which created conflict with co-workers and supervisors, with whom he would not get along.  Additionally, the Veteran was unable to follow directions.  Abstract reasoning and judgment were poor.  

In August 2009 a VA examiner noted that there was impaired judgment as he did not understand outcome of behavior.  The examiner found that the Veteran's psychiatric disorder was productive of deficiencies in judgment, thinking, family relations, work, mood or school.  

On VA PTSD examination in December 2012 the examiner noted that the Veteran's psychiatric symptoms were productive of clinically significant distress or impairment in social occupational or other important areas of functioning.  The Veteran experienced difficulty in establishing and maintaining effective work and social relationships.  

While SSA decisions regarding unemployability are not controlling for VA, they are relevant and should be weighed and evaluated.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992). Throughout the appeal the Veteran has been in receipt of Social Security disability benefits.  SSA found the Veteran disabled due, at least in part, to mental health problems.  

Based upon a review of the case file, the evidence is in equipoise as to whether the appellant's service-connected disabilities, specifically his service-connected psychiatric disorder, rendered him unable to secure and follow a substantially gainful occupation from April 13, 2009, to December 3, 2013.  As set forth above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion certainly cannot be made in this case.  Under these circumstances, the record is sufficient to grant entitlement to a total rating based on individual unemployability due to service-connected disability from April 13, 2009, to December 3, 2013.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including an organic disease of the nervous system, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.
If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

1. Residuals of Head Injury

The Veteran contends that he currently suffers from residuals of a head injury, including headaches and dizziness.  

The service treatment records show that in June 1977 the Veteran struck and injured his head in a fall.  Evaluation revealed that he was alert and oriented times three.  In July 1977 he was treated for headaches and dizziness as a result of the fall.  Thereafter the Veteran was treated  for bruises and a contusion following an altercation in 1979.  In December 1979 the Veteran's head and neurological system were evaluated as normal.  On a report of Medical History in January 1980, the Veteran denied a history of head injury or frequent or severe headaches.  The service treatment records do not show he was diagnosed with a chronic headache disorder or residuals of a head injury while in service.

A chronic neurological disorder was not shown in service or within one year of discharge therefrom.  Accordingly, the question in this case becomes whether the Veteran's reported symptoms are residuals of in-service head trauma.  On this question, the preponderance of the evidence is against the claim.    

The Veteran underwent a VA TBI examination in July 2015.  He reported injuring his head in service when he slipped on water and fell.  Reportedly, he fell on his back and it knocked him silly.  He reported being given a profile at that time.  The Veteran related a second incident of head trauma when he was assaulted while stationed in Germany.  He reportedly was taken to the emergency department where he was treated for contusions and knots on his head and throughout his body, with sutures.  He said he was on bed rest and was given a profile for a couple of weeks.  The Veteran reported onset of trouble sleeping, memory issues, dizziness, mood swings, irritability, and drug and alcohol use after these incidents.  Although he endorsed a history of recurrent headaches for many years, one to three times a week, he was unable to state specific onset.  Treatment consisted of taking Ibuprofen, he denied any other treatment.  He also endorsed photophobia and phonophobia. 

The examiner noted that the service treatment records showed that the Veteran was seen on June 28, 1977 emergency department after he fell and struck head.  Examination showed that the Veteran was awake alert oriented and without neurologic deficits.  On follow up some days later, he complained of headache and dizziness.  Assessment and plan was mental health clinic and no pain medicine.  In November 1979 he presented to emergency department with bruises and a contusion.  Wounds were cleaned and no further treatment was needed.  On follow up a few days later,  periorbital swelling and hip pain was noted.  On separation from service in December 1979 no head or neurologic problems were noted.  In a Report of Medical History in January 1980 he stated he was in good health on no medications.  VA treatment records in February 2012 noted complaints of  headaches associated with too much stress.  Thereafter in May 2012 he denied headaches.  

Following an examination of the Veteran and a review of the claims file, the  examiner found that the Veteran did not have any subjective symptoms, or any mental, physical or neurological conditions, or residuals, attributable to a TBI. The examiner concluded that the evidence failed to show any residuals from the in-service head trauma.  While an early follow up treatment note recorded a finding of acute post traumatic headache, between the history and examination from November 1979 and January 1980, no indication of a chronic disorder or potential residuals of head trauma was noted.  The records clearly indicated no issues.  After service, VA records noted headaches only a couple of times, including during an evaluation for sleep apnea in March 2010.  Treatment notes associated the Veteran's headaches  with stress.  The evidence did not support a finding consistent with a chronic headache disorder.  Additionally, VA records did not show chronic headaches as one of his listed medical problems.  The examiner opined that it was at least as likely as not that the Veteran sustained a TBI in service, however, it was less likely than not that Veteran suffered any residuals from the in-service TBI.

The Board finds the opinion of the VA examiner to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran suffers from residuals of head trauma.  The examiner's findings were based on diagnostic testing that has not substantiated a current disorder associated with TBI in service.  The examiner considered the complete record and the Veteran's contentions, and provided a detailed explanation as to why the evidence does not support a finding that the Veteran suffers from residuals of a head injury.  The Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record linking any reported symptoms, including headaches or dizziness, to service.  Rather, the veteran's complaints of trouble sleeping, memory issues, mood swings, irritability, and drug and alcohol use, have been attributed to his service-connected psychiatric disorder or sleep apnea, and his headaches have been associated with stress.     

To the extent the Veteran contends his symptoms are the residual of a TBI in service, it has not been shown that the Veteran had specialized training sufficient   to diagnose TBI or determine whether particular symptoms are the result of a TBI.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, such matters require medical testing and expertise to determine.  Thus, the Veteran's opinion in this regard is not competent medical evidence.  The Board finds the medical opinions rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.  Moreover, whether the symptoms he experienced in service or following service are in any way related to his current headaches is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions

In sum, the Board finds that the weight of the evidence is against the conclusion  that the Veteran suffers from residuals of a head injury.  Accordingly, the preponderance of the evidence is against the claim, and service connection for residuals of a head injury must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

2. Sleep Apnea

The Veteran contends that he is entitled to service connection for sleep apnea.  He asserts that he became symptomatic for sleep apnea during service when the noises he made while sleeping reportedly caused conflict with other members of his unit in the barracks.  In the alternative, the Veteran claims the condition was caused or aggravated by the service connected psychiatric disorder.  

The Veteran's medical records reflect a diagnosis of sleep apnea.  In this regard, a 2010 sleep study revealed sleep apnea.  

The service treatment records for the Veteran's document no complaints, history or findings consistent with sleep apnea.  In a January 1980 Report of Medical History the Veteran denied frequent trouble sleeping.  

After service, VA treatment records show that in November 2009 the Veteran was advised that his obesity put him at risk for the development of sleep apnea.  In March 2010 his BMI was noted to have increased and he was noted to be at risk for sleep apnea so he was scheduled for sleep study.  His sleep study revealed evidence of obstructive sleep apnea.  Subsequent treatment records document ongoing treatment for sleep apnea.

As sleep apnea was not shown in service or for many years thereafter, the question in this case becomes whether the current sleep apnea is etiologically related to service or a service-connected disability.  On this question, the preponderance of the evidence is against the claim.

On VA examination in July 2015 the Veteran reported a history of a diagnosis of obstructive sleep apnea diagnosed in 2010, along with a history of daytime drowsiness, loud snoring, and difficulty sleeping at night.  He used a CPAP device.  The examiner noted that the Veteran alleged that his service-connected depression and PTSD aggravated his sleep apnea.  The Veteran described napping through the day and difficulty sleeping at night due to his PTSD. He also related some  claustrophobia associated with the CPAP mask, which made it difficult to wear all night.  The examiner found no evidence the psychiatric disorder aggravated the sleep apnea, even if it made treatment difficult as described by the Veteran.  While etiology of sleep apnea was unknown, is was not caused by either PTSD or depression.  Rather, sleep apnea was associated with obesity, nasal allergies or craniofacial abnormalities.  The examiner further determined that sleep apnea was not likely service related as it was diagnosed approximately 30 years after service.

In an addendum opinion report in October 2016, the VA examiner further addressed the Veteran's specific contentions and noted that since this Veteran was diagnosed with obstructive sleep apnea in 2010 and his last active service was in 1980, it was less likely than not his current obstructive sleep apnea was related to his active service.  In this regard, there was no evidence in his service treatment records to suggest a diagnosis or treatment of obstructive sleep apnea while on active duty.  

Concerning the Veteran's assertion that his sleep apnea was caused or aggravated by the service-connected psychiatric disorder, the examiner found that there was no clear scientific evidence to link either depression or PTSD as causative in obstructive sleep apnea.  The examiner reiterated that while the exact etiology of obstructive sleep apnea was unknown, it was commonly associated with obesity, smoking, male gender and with nasal allergies.  Further, the examiner found no evidence that depression or PTSD worsened his obstructive sleep apnea.  While the Veteran reported poor sleep and difficulties wearing the CPAP machine due to PTSD and claustrophobia, this issues would only make treatment difficult, as opposed to worsening his sleep apnea.  The examiner determined that the Veteran  may require alternate forms of treatment for sleep apnea.  The examiner concluded that there was no evidence that the Veteran's depression or PTSD permanently worsened the severity of the obstructive sleep apnea beyond its normal progression.

The Board finds that the VA examiner's medical opinion is highly probative in this matter, because it is based on a review of the claims folder, it considered the Veteran's contentions and it was based on known medical principles.  The VA examiner's medical conclusion heavily weighs against the Veteran's claim for service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sleep apnea falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report symptoms of snoring and falling asleep, any actual diagnosis of sleep apnea requires objective testing to diagnose, and can have many causes.  See Jandreau, 492 F.3d at 1377, n. 4..  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current sleep apnea requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran believes that he has sleep apnea that is due to his service or a service connected disability, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current sleep apnea is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.  

As the preponderance of the evidence is against the claim, the claim for service connection for sleep apnea is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.


ORDER

An initial rating higher than 70 percent for major depressive disorder with posttraumatic stress disorder is denied.  

A total rating based on based on individual unemployability due to the service-connected disabilities, for the time period from April 13, 2009, to December 3, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for residuals of a head injury is denied.  

Service connection for sleep apnea is denied.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.

In August 2009, the Veteran underwent a VA examination.  The Veteran reported that his feet were bumped by a forklift during service.  Upon physical examination, the examiner diagnosed bilateral pes planus, which he found to be congenital.  The examiner noted that the diagnosis was based on a review the Veteran's history, physical examination and x-ray findings.  The examiner, however, did not comment on whether the Veteran's congenital bilateral pes planus was subject to a superimposed injury.  The Board remanded this claim in December 2014, in part, to provide the Veteran with a VA examination.  The examiner was specifically asked to determine whether the Veteran's bilateral pes planus were an acquired disability, or a congenital or developmental defect, and to render an opinion on its etiology.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in July 2015.  After examining the Veteran and reviewing the claims file, the examiner indicated that the Veteran did not have, bilateral pes planus.  The examiner noted that the August 2009 VA examination diagnosis of bilateral pes planus had been made with no supporting radiographic evidence.  As such, the examiner found no congenital or developmental defect, or acquired flat foot.  Consequently, the examiner did not provide the requested etiology opinion.  However, as noted above, the VA examiner in 2009 specifically noted that the diagnosis of bilateral flat feet was based in pertinent part on x-ray findings.

Moreover, in McClain v. Nicholson, 21 Vet. App. 319 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the service connection requirement of a current disorder being present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the [VA] Secretary's adjudication of the claim."  Thus, because the Veteran had a current diagnosis of bilateral pes planus  for at least a portion of his appeal, the Veteran satisfies the requirement of a current diagnosis and a VA addendum medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

On remand, relevant ongoing medical records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding relevant VA treatment records.

2.  After the above development is completed, forward the Veteran's claims file to an appropriate clinician other than the July 2015 examiner, if possible, for an addendum opinion to determine the nature and etiology of the Veteran's bilateral pes planus.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.  Following review of the file, the examiner should provide the following opinions: 

a) Is the Veteran's bilateral flatfoot an acquired disability, or a congenital or developmental defect, as set forth in 38 C.F.R. § 4.9?

If no diagnosis is found during the appeal period, the examiner should reconcile his or her opinion with the Veteran's previous diagnosis of the August 2009 VA examiner which reportedly was based, in part, on radiographic findings.  The examiner is advised that even if a disability subsequently resolves during the appeal period, service connection may still be awarded if a disability is diagnosed at the time the claim was filed or during the pendency of the claim.  McClain, 21 Vet. App. at 321.

b) If the examiner determines that the Veteran has a congenital or developmental defect of the feet, was such congenital or development defect subject to a superimposed injury or chronic disability (as opposed to an acute increase in pain) during service?

c) If the examiner determines that the Veteran has a current acquired disability flatfeet, did it undergo an increase in disability during service, and, if so, was the increase in disability due to the natural progress of the disease?

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Then, adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


